But the Court decided otherwise. They said that in the case of Kavanagh & al. v. Askins, all the facts appeared on the record, of w'hich they were bound to take notice ; and moreover were strictly subjects of arithmetical calculation. But it was not so here, where the methods by which the different juries proceeded in making up their verdicts could not be known. In cases like the present, the only safe rule is a comparison of the two sums found, and by this rule the plaintiff is entitled to double costs.